DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim(s) 1-9, drawn to a system for monitoring patient movement during a medical procedure requiring minimal movements, classified in CPC A61B5/0024.
II.	Claim(s) 10-19, drawn to a non-transitory tangible storage media storing computer code for configuring a wireless communication device, classified in CPC A61B5/11.
III.	Claim(s) 20, drawn to an apparatus for monitoring patient movement during a medical procedure, classified in CPC A61B5/7435.
The inventions are distinct, each from the other, because of the following reasons:
Inventions I and II are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect as evidenced by “a wireless sensor module responsive to movement incorporating a microprocessor and executable computer code stored in memory and an inertial measurement unit connected to the microprocessor sensitive to angular pitch changes and attached to a patient,” “a patient movement monitor incorporating a microprocessor and executable computer code stored in memory and a display displaying processed patient movement data including visual data graphically depicting movement within one or more movement parameters required to execute the medical procedure and visible to the patient during the medical procedure interfaced with the wireless sensor module,” and “a sensor control and monitoring unit incorporating a microprocessor and executable computer code stored in memory and a display in wireless communication with the wireless sensor .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect as evidenced by “a wireless sensor module responsive to movement incorporating a microprocessor and executable computer code stored in memory and an inertial measurement unit connected to the microprocessor sensitive to angular pitch changes and attached to a patient,” “a patient movement monitor incorporating a microprocessor and executable computer code stored in memory and a display displaying processed patient movement data including visual data graphically depicting movement within one or more movement parameters required to execute the medical procedure and visible to the patient during the medical procedure interfaced with the wireless sensor module,” “a sensor control and monitoring unit incorporating a microprocessor and executable computer code stored in memory and a display in wireless communication with the wireless sensor module,” and “wherein the sensor control and monitoring unit remotely interfaces with the wireless sensor module to control the wireless sensor module and to receive movement data, process the movement data, and display the movement data as a graphic indicating movement within at least one movement parameter,” as recited in claim 1 and “a sensor control and monitoring unit remotely interfaced with the wireless sensor module to control the wireless sensor module and to receive movement data, process movement data, and display movement data as a graphic indicating movement within at least one movement parameters,” and “wherein the patient movement monitor provides a movement graphic indicating compliance with a maximum allowable movement parameter,” as recited in claim 20.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect as evidenced by “a patient movement monitor software code for operating a sensor control and monitoring unit and interfaced wireless sensor module to display processed movement data on a patient movement monitor and a sensor control, with both comprising communication devices having a GUI to display data,” “a wireless sensor module responsive to movement and incorporating a microprocessor and the executable patient movement monitor software code stored in non-transitory tangible storage memory and an inertial measurement unit connected to the microprocessor sensitive to angular pitch changes and attached to a patient,” “a patient movement monitor incorporating a microprocessor and the executable patient movement software code stored in non-transitory tangible storage memory and displaying processed patient movement data including visual data graphically depicting movement within one or more movement parameters required to execute the medical procedure and visible to the patient during the medical procedure interfaced with the wireless sensor module,” and “a sensor control and monitoring unit incorporating a microprocessor and the executable patient movement monitor software code stored in non-transitory tangible storage memory and displaying processed patient movement data including visual data graphically depicting movement within one or more movement parameters required to execute the medical procedure and visible to a medical equipment operator and wirelessly interfaced with the wireless sensor module,” as recited in claim 10 and “a sensor control and monitoring unit remotely interfaced with the wireless sensor module to control the wireless sensor module and to receive movement data, process movement data, and display movement data as a graphic indicating movement within at least one movement parameters,” and “wherein the patient movement monitor provides a movement graphic indicating compliance with a maximum allowable movement parameter,” as recited in claim 20.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: the inventions or groupings of patentably indistinct inventions have acquired a separate status in the art in view of their different classification; the inventions or groupings of patentably indistinct inventions have acquired a separate status in the art due to their recognized divergent subject matter; .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL L CERIONI/Primary Examiner, Art Unit 3791